                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
 Plaintiff,                                )   Case No. 7:19-cv-00354
                                           )
                                           )
 v.                                        )
                                           )
 SOUTHERN COAL CORPORATION;                )
 A & G COAL CORPORATION;                   )
 JUSTICE COAL OF ALABAMA LLC;              )
 BLACK RIVER COAL LLC;                     )
 CHESTNUT LAND HOLDINGS LLC;               )
 DOUBLE BONUS COAL COMPANY;                )
 DYNAMIC ENERGY INC.; FOUR                 )
 STAR RESOURCES LLC; FRONTIER              )
 COAL COMPANY, INC.; INFINITY              )
 ENERGY INC.; JUSTICE ENERGY               )
 COMPANY, INC.; JUSTICE                    )
 HIGHWALL MINING, INC.;                    )
 KENTUCKY FUEL CORP.,                      )
 KEYSTONE SERVICES INDUSTRIES              )
 INC.; M & P SERVICES, INC.; NINE          )
 MILE MINING COMPANY, INC.;                )
 NUFAC MINING COMPANY, INC.;               )
 PAY CAR MINING INC.; PREMIUM              )
 COAL COMPANY, INC.; S AND H               )
 MINING, INC.; SEQUOIA ENERGY,             )
 LLC; TAMS MANAGEMENT, INC.;               )
 VIRGINIA FUEL CORP.,                      )
                                           )
 Defendants.

                         UNITED STATES’ RESPONSE IN
                OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

        The United States of America brought this action against 23 mine operating companies—

Southern Coal Corporation, A&G Coal Corporation, Justice Coal of Alabama LLC, Black River

Coal LLC, Chestnut Land Holdings LLC, Double Bonus Coal Company, Dynamic Energy Inc.,

Four Star Resources LLC, Frontier Coal Company, Inc., Infinity Energy Inc., Justice Energy

                                               1

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 1 of 18 Pageid#: 108
Company, Inc., Justice Highwall Mining, Inc., Kentucky Fuel Corp., Keystone Services

Industries Inc., M & P Services, Inc., Nine Mile Mining Company, Inc., Nufac Mining

Company, Inc., Pay Car Mining Inc., Premium Coal Company, Inc., Premium Coal Company,

Inc., S and H Mining, Inc., Sequoia Energy, LLC, TAMS Management, Inc., and Virginia Fuel

Corp. (collectively, “Defendants”)—to collect unpaid civil monetary penalties assessed under the

Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 901, et seq. (“Mine Act”), and the

Federal Debt Collection Procedures Act (“FDCPA”), 28 U.S.C. § 3001, et seq.

       In response to the Complaint, nine of the defendant companies filed a Motion to Dismiss

for Lack of Personal Jurisdiction. ECF No. 4. The Court should deny the Motion to Dismiss

because the FDCPA creates nationwide jurisdiction to enforce debts owed to the United States.

Moreover, the Court should deny the Motion for the independent reason that it has both general

and specific personal jurisdiction over the companies.

                                        INTRODUCTION

       On May 7, 2019, the United States filed this action against 23 mine operators for their

failure to pay penalties for violations of the Mine Act at 51 mines across five different states.

Fourteen of the defendants answered the Complaint. The following nine defendants moved to

dismiss for lack of personal jurisdiction: Double Bonus Coal Company, Dynamic Energy, Inc.,

Frontier Coal Company, Justice Energy Company, Justice Highwall Mining, Inc., Keystone

Services Industries, Inc., M&P Services, Inc., Nufac Mining Company, Inc., and Pay Car Mining

Company, Inc. (collectively, “Movants”). See ECF No. 4. Each Movant argues—some in flat

contradiction to their own court filings in other cases in this district—that the Court lacks general

personal jurisdiction because the company is not incorporated in Virginia and allegedly does not

maintain its principal place of business in Virginia. See Mem. in Supp. at 1–3, ECF No. 5. Each



                                                  2

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 2 of 18 Pageid#: 109
Movant also argues the Court lacks specific personal jurisdiction because the company has not

allegedly availed itself of Virginia and because the mines operated by the company are outside

Virginia. Id. at 9–15. The Movants filed a sworn affidavit by their parent company’s (Bluestone

Resources, Inc.) Chief Operating Officer (“COO”) in support of these arguments. Lusk Aff.

¶¶ 1, 3, ECF No. 5-1. COO Lusk swears that each Movant is a subsidiary of Bluestone and

purportedly has its principal place of business in Daniels, West Virginia.




Id. He also swears that the accounting functions for the Movants are performed in Daniels, West

Virginia. Id.




                                                 3

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 3 of 18 Pageid#: 110
Id.

       Movants’ expedient assertions are belied by their sworn statements in other cases, as

detailed below.

       First, four of the Movant companies stated to this Court in May 2019 that they have their

principal places of business in Roanoke, Virginia, not in Daniels, West Virginia. On May 17,

2019, four of the nine Movants—Dynamic Energy, Frontier Coal, Justice Energy, and Pay Car

Mining—explicitly invoked this Court’s jurisdiction in a complaint for declaratory judgment

against the United States Office of Surface Mining Reclamation Enforcement, Department of

Interior (“OSMRE”). See Complaint, James C. Justice III v. OSMRE, No. 7:19cv381 (W.D. Va.

May 17, 2019), attached as Exhibit A (hereinafter “OSMRE complaint”). Legal counsel for the

mine operating companies in the case against OSMRE is the same legal counsel for the

companies in the present case. Indeed, the OSMRE complaint was signed by that same attorney

who signed the present Motion to Dismiss. As shown below, in the OSMRE complaint, the

Movants state that Dynamic Energy, Frontier Coal, Justice Energy, and Pay Car Mining each

have their principal places of business in Roanoke, Virginia. Id. ¶¶ 5, 6, 7, 10.




                                                  4

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 4 of 18 Pageid#: 111
Ex. A at 2–3.

       Second, two of those same companies, along with two other Movants, availed themselves

of this Court’s jurisdiction just a few years ago. On September 30, 2016, Dynamic Energy,

                                              5

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 5 of 18 Pageid#: 112
Justice Highwall, Nufac Mining, and Pay Car Mining filed a consent decree in this Court

regarding Clean Water Act violations explicitly accepting this Court’s jurisdiction because many

of the defendants “are located, reside, and/or are doing business” here. Consent Decree ¶¶ 1, 3,

United States v. Southern Coal Corp., No. 7:16-cv-00462-GEC (W.D. Va. Sept. 30, 2016),

attached as Exhibit B.

        Lastly, these Court filings showing proper jurisdiction in this district are further

supported by the sworn testimony of Justice Energy’s and Bluestone’s officers. In a deposition

on March 14, 2019, James Justice III testified under oath that Stephen Ball was the “best to ask”

and “would have the most knowledge” about the structure of Bluestone and how the subsidiaries

are interrelated. Justice Dep. 15:2–4, attached as Exhibit C. On that same day, Ball, who is the

Vice President and General Counsel of Defendant Justice Energy Company, testified that the

business address of Justice Energy was 302 South Jefferson Street, Roanoke, Virginia, and that

Bluestone Resources is also operated out of 302 South Jefferson Street, Roanoke, Virginia. See

Ball Dep. 22:5–23:23, attached as Exhibit D. Contrary to the Lusk affidavit submitted by

Movants in this case, Ball testified under oath that “to the extent, Justice Energy has any

accounting or anything like that, that’s all done out of the 302 South Jefferson location. And

Blue Stone Resources as the ultimate parent company provides those services to their

subsidiaries.” Id. 22:11–22:16.

        Moreover, Ball’s deposition highlights the intimate nature of the parent-subsidiary

relationship between Bluestone and Movants. In addition to accounting services, Bluestone

supplies the administrative and financial services for Movants, maintains a group insurance

policy for its subsidiaries, files a consolidated tax return for all its subsidiaries, and supplies the

funds to pay the limited employees of Justice Energy. Id. 22:5–25:15. Movants’ stunning



                                                   6

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 6 of 18 Pageid#: 113
assertion now that they have no ties to the Western District of Virginia is negated by the ample

evidence to the contrary.

                                   STANDARD OF REVIEW

        Although personal jurisdiction is an affirmative defense, “the plaintiff bears the burden of

demonstrating personal jurisdiction at every stage following such a challenge.” Grayson v.

Anderson, 816 F.3d 262, 267 (4th Cir. 2016) (citing Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989)). This burden, however, “varies according to the posture of a case and the evidence

that has been presented to the court.” Id. at 268. “[T]he court must take the allegations and

available evidence relating to personal jurisdiction in the light most favorable to the plaintiff,”

and a plaintiff need only make a prima facie showing of personal jurisdiction for the litigation to

proceed. Id.; see also Sneha Media & Entm’t, LLC v. Assoc. Broad. Co. P Ltd., 911 F.3d 192,

196 (4th Cir. 2018) (“To be sure, when the parties have not yet had a fair opportunity to develop

and present the relevant jurisdictional evidence, we have treated the disposition of Rule 12(b)(2)

motions to dismiss for a lack of personal jurisdiction in conceptually the same manner as we treat

the disposition of motions to dismiss under Rule 12(b)(6) . . . .”); Gilmore v. Jones, 370 F. Supp.

3d 630, 650 (W.D. Va. 2019) (Moon, J.) (“In conducting its analysis, the court ‘must construe all

relevant pleading allegations in the light most favorable to the plaintiff, assume credibility, and

draw the most favorable inferences for the existence of jurisdiction.’” (quoting Universal

Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014))).

                                           ARGUMENT

   I.      The Federal Debt Collection Procedures Act creates nationwide jurisdiction for
           actions to collect debts owed to the United States.

        The purpose of the FDCPA was “to create a comprehensive statutory framework for the

collection of debts owed to the United States government,’ in order ‘to improve the efficiency


                                                  7

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 7 of 18 Pageid#: 114
and speed in collecting those debts.’” Nat’l Labor Relations Bd. v. E.D.P. Med. Comput. Sys.,

Inc., 6 F.3d 951, 954 (2d Cir. 1993) (quoting H.R. Rep. No. 736 (1990), reprinted in, 1990

U.S.C.C.A.N. 6472, 6630, 6631). The FDCPA “provides exclusive civil procedures for the

United States to recover a judgment on a debt.” 28 U.S.C. § 3001(a) (emphasis added); Export-

Import Bank of U.S. v. Asia Pulp & Paper Co., Ltd., No. 03-8554 (DCP), 2008 WL 465169, at

*1 (S.D.N.Y. Feb. 6, 2008). To allow the government to enforce its collection rights, the FDCPA

explicitly provides for “nationwide enforcement” of federal debts by providing that “any . . .

complaint, filed under this chapter may be served in any state and . . . may be enforced by the

court.” 28 U.S.C. § 3004(b).

       The numerous district courts that have considered the issue of personal jurisdiction under

the FDCPA have uniformly held that the FDCPA creates national jurisdiction such that the

government “need only show that Defendant has sufficient minimum contacts with the United

States so as not to violate the traditional notions of fair play and substantial justice.” United

States v. Coker, No. 2:09-02012, 2010 WL 4286380, at *2 (E.D. Cal. Oct. 22, 2010); see also

United States v. Hurry, No. 2:15CV106–WHA, 2015 WL 1897182, at *1–2 (M.D. Ala. Apr. 27,

2015) (finding that “the FDCPA provides for nationwide service of process” and therefore,

personal jurisdiction exists “over any defendant that has minimum contacts with the United

States” (citation omitted)); United States v. Preston, 961 F. Supp. 2d 133, 136 (D.D.C. 2013)

(noting nationwide jurisdiction in finding nationwide venue); United States v. Rogan, No. 02 C

3310, 2008 WL 4853478, at *2 (N.D. Ill. Nov. 3, 2008) (considering the defendant’s minimum

contacts with the United States to find nationwide jurisdiction under FDCPA); Reese Bros., Inc.

v. U.S. Postal Serv., 477 F. Supp. 2d 31, 39 (D.D.C. 2007) (same); United States v. Sutton, No.




                                                  8

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 8 of 18 Pageid#: 115
3:04-cv-00596(EBB), 2005 WL 281162, at *1 (D. Conn. Jan. 10, 2005) (same); United States v.

Famous Artists Corp., No. 95-5240, 1996 WL 114932, at *4 (E.D. Pa. Mar. 14, 1996) (same).

         In other words, nationwide jurisdiction is proper when “the defendant has acted within

any district of the United States or sufficiently caused foreseeable consequences in this country.”

Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 2280 (9th Cir. 2004) (quoting

Sec. Inv. Prot. Corp. v. Vigman, 764 F.2d 1309, 1316 (9th Cir. 1985)); Bally Gaming, Inc. v.

Kappos, 789 F. Supp. 2d 41, 45 (D.D.C. 2011) (“Prior opinions of the D.C. Circuit make clear

that, when this Court derives its personal jurisdiction over a defendant from a federal statute’s

nationwide-service-of-process provision, the Due Process Clause of the Fifth Amendment does

not require that the defendant also have minimum contacts with this district.”); see also Fed. R.

Civ. P. 4(k)(1)(C) (“Serving a summons or filing a waiver of service establishes personal

jurisdiction over a defendant . . . when authorized by a federal statute.”); Coker, 2010 WL

4286380, at *2 (discussing Action Embroidery Corp.). Because the FDCPA allows for

nationwide service of process and in turn, nationwide personal jurisdiction, the United States is

the relevant forum for the personal jurisdiction analysis, not the individual district court. Here,

there is no dispute the Movants have substantial contacts with the United States; indeed, they are

incorporated in the United States, operate mines in the United States, and are extensively

regulated by numerous federal agencies. Accordingly, the Court should deny the Motion to

Dismiss for lack of personal jurisdiction.

   II.      Aside from the FDCPA’s nationwide jurisdictional reach, the Court has personal
            jurisdiction over Movants.

         Even if the FDCPA did not provide the Court personal jurisdiction over Movants, the Court

has both general and specific personal jurisdiction, either of which is alone sufficient.




                                                  9

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 9 of 18 Pageid#: 116
       When a federal statute does not otherwise establish personal jurisdiction, courts employ a

two-part inquiry: (1) whether the forum state’s long-arm statute provides jurisdiction, and

(2) whether exercising jurisdiction would violate defendant’s due process. Wolf v. Richmond Cty.

Hosp. Auth., 745 F.2d 904, 909 (4th Cir. 1984). “Because Virginia’s long-arm statute extends

personal jurisdiction to the extent permitted by the Due Process Clause, ‘the statutory inquiry

necessarily merges with the constitutional inquiry, and the two inquiries essentially become

one.’” Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002) (citation omitted)

(quoting Stover v. O’Connell Assocs., Inc., 84 F.3d 132, 135–36 (4th Cir. 1996)).

       Whether personal jurisdiction comports with due process is governed by the minimum

contacts test. The canonical opinion remains International Shoe v. Washington, 326 U.S. 310

(1945), in which the Supreme Court held that courts may exercise personal jurisdiction over a

defendant if the defendant has “certain minimum contacts with [the state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe, 326 U.S. at 316 (citation omitted). The minimum contacts test is satisfied and a Court

will have general jurisdiction over the defendant when a defendant company is incorporated in

the state or maintains its principal place of business in the state, or if it has such ongoing

systematic dealings within the state as to render it essentially at home in the forum state.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011); Daimler AG v.

Bauman, 571 U.S. 117, 138 (2014). If the Court does not have general jurisdiction over a

defendant company, the minimum contacts test may still be satisfied and give rise to specific

jurisdiction over the defendant “based on conduct connected to the suit.” ALS Scan, Inc. v. Dig.

Serv. Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002). Here, the Court has both general and

specific personal jurisdiction over Movants.



                                                  10

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 10 of 18 Pageid#: 117
         A. Movants have sufficient minimum contacts for general jurisdiction in Virginia
            because they operate their businesses out of Roanoke, Virginia.

         For corporate defendants, general jurisdiction exists in the place of incorporation or its

principal place of business. Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 735. If the

corporation does not “reside” in the forum state, general personal jurisdiction exists when the

“corporation’s ‘affiliations with the State are so “continuous and systematic” as to render [it]

essentially at home in the forum [s]tate.’” Daimler AG, 571 U.S. at 138 (citing Goodyear, 564

U.S. at 919). Movants assert through the Lusk Affidavit that they have no ties to Virginia, but

this is directly contrary to Movants’ sworn testimony and recently filed statements with this

Court.

         First, four of the Movants, Dynamic Energy, Frontier Coal, Justice Energy, and Pay Car

Mining, stated in a recent filing with this Court that their principal places of business are in

Roanoke, Virginia. See Compl. ¶¶ 5, 6, 7, 10, Justice v. Office of Surface Mining Reclamation &

Enforcement, No. 7:19-cv-00381 (W.D. Va. May 17, 2019). The government filed the

Complaint in this case against the four Movants on May 7, 2019. Only ten days later, on May

17, 2019, in an unrelated matter, the same four Movants filed a complaint in this district. In that

complaint, the four Movants stated that their principal places of business are in Roanoke,

Virginia. Then on July 9, 2019, the same four Movants, represented by the same counsel, filed a

Motion to Dismiss the government’s Complaint in this case, claiming that the four companies do

not have their principal places of business in Roanoke, Virginia. These statements are flatly

contradictory.

         The government endeavored to confirm which of Movants’ characterizations of their

principal places of business was accurate. In so doing, the government learned that in other

recent litigation, the Vice President and General Counsel of Justice Energy Company, Inc.—one


                                                  11

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 11 of 18 Pageid#: 118
of the four Movants—testified under oath that Justice Energy’s address is indeed 302 South

Jefferson Street, Roanoke, Virginia. See Ex. D, Ball Dep. 22:5–21 (“[I]n terms of the business

address for Justice Energy is 302 South Jefferson Street in Roanoke, Virginia”). The

representations made by Dynamic Energy, Frontier Coal, Justice Energy, and Pay Car Mining in

support of their Motion to Dismiss that they do not have their principal places of business or

operate in this district are frivolous. Moreover, these representations violate Federal Rule of

Civil Procedure 11 in light of the fact that these same companies stated that they do have their

principal places of business in Roanoke only ten days after receiving the present Complaint,

while represented by the same counsel. In short, the Court need go no further than Movants’

own statements to determine it has personal jurisdiction here. 1

       Second, all nine Movants have the same parent company, Bluestone, and that company

also is based in Roanoke, Virginia. See Lusk Aff. ¶ 1, ECF No. 5-1. James Justice III testified

that Stephen Ball was the “best to ask” and “would have the most knowledge” about the structure

of Bluestone and its subsidiaries. Ex. C., Justice Dep. 15:2–4. Stephen Ball, the Vice President

and General Counsel of Justice Energy Company testified, under oath, that the business

operations for Bluestone are performed from 302 South Jefferson Street, Roanoke, Virginia. See

Ex. D, Ball Dep. 22:5–21 (“Who else is located at that particular address? A. That’s the address

where Blue Stone Resources is operated out of. And so to the extent, Justice Energy has any

accounting or anything like that, that’s all done out of the 302 South Jefferson location. And

Blue Stone Resources as the ultimate parent company provides those services to their

subsidiaries.”). Justice Energy Company does not have its own employees who supply or


1
        The government respectfully reserves the right to seek sanctions against Movants under
Federal Rule of Civil Procedure 11(c)(2) for violations of Rule 11(b) arising from their apparent
misrepresentations regarding the principal places of business and locations of operations of four
of the named defendants, if the Court does not otherwise order a motion to show cause.
                                                 12

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 12 of 18 Pageid#: 119
perform financial services for the company, and thus, it relies on its parent company to provide

all of those services. Id. 22:22–24:23. Bluestone also “files a consolidated tax return for itself

and all of its subsidiaries.” Id. 24:5–18. And Bluestone puts funds into the Justice Energy

account to make payroll. Id. 25:8–12.

       Third, in sworn testimony, James Justice III stated that he “ha[s] the ultimate decision

making authority” for “major financial decision[s]” of Justice Energy Company and all of the

other mine-operator subsidiaries of Bluestone and Southern Coal, which he and his father own,

which includes Movants. Ex. C, Justice Dep. 13:2–14:1. James Justice III is also the Controller

of each Movant company, as defined in the Mine Act and disclosed to the Mine Safety and

Health Administration (“MSHA”). Most importantly for this inquiry, Justice operates his

business out of the offices at 302 South Jefferson Street, Roanoke, Virginia. See Complaint ¶ 1,

James C. Justice III v. Office of Surface Mining Reclamation & Enf’t, No. 7:19cv381 (W.D. Va.

May 17, 2019).

       It is clear that all nine Movants reside in Virginia and/or have continuous and systematic

ties to Virginia, and therefore, the Court has general personal jurisdiction over them. See Perkins

v. Benguet Consol. Mining Co., 342 U.S. 437, 448 (1952) (finding general personal jurisdiction

existed because the defendant company’s president maintained an office within the state where

he maintained the company’s files and oversaw the company’s activities).

       B. The Court separately has specific jurisdiction over Movants because they have
          purposefully availed themselves of Virginia by conducting their business from
          Roanoke, Virginia.

       The Court also has specific jurisdiction over Movants. Specific jurisdiction exists when

(1) the defendant “purposefully availed itself of the privileges of conducting activities in the

forum state,” (2) “the plaintiff’s claim arises out of the defendant’s forum-related activities,” and



                                                 13

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 13 of 18 Pageid#: 120
(3) exercise of personal jurisdiction would be constitutionally reasonable. Young v. New Haven

Advocate, 315 F.3d 256, 261 (4th Cir. 2002) (citations omitted).

         First, to determine whether a defendant has “purposefully availed itself” of the forum,

courts look at whether “the defendant’s conduct and connection with the forum [s]tate are such

that he should reasonably anticipate being haled into court there.” Fed. Ins. Co. v. Lake Shore

Inc., 886 F.2d 654, 658 (4th Cir. 1989). Because the parent company of Movants operates all of

the financial aspects of Movants from Roanoke, Virginia, it is entirely reasonable that Movants

could expect to be sued in Virginia for failure to pay a debt, particularly in light of the fact that

four of Movants initiated suit against the government on May 17, 2019, in this Court, regarding a

separate debt owed to the United States, asserting that Roanoke is their principal place of

business. Movants claim otherwise in their Motion, but at this stage and in light of the

contradictory statements filed by Movants within weeks of each other, the Court should weigh

the evidence in favor of finding jurisdiction. Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir.

2016).

         Second, Movants assert that the acts or omissions giving rise to the cause of action are

their mining activities in West Virginia. See Mem. in Supp. at 13–14, ECF No. 5. That

argument, however, misses the point. This case is a debt collection action pursuant to the

FDCPA. The underlying Mine Act violations and the appropriateness of the civil penalties

assessed by MSHA are not at issue because the time in which to challenge those assessments has

long since passed. See 30 U.S.C. § 815(a) (“If . . . the operator fails to notify the Secretary that

he intends to contest the citation or the proposed assessment of penalty . . . the citation and the

proposed assessment of penalty shall be deemed a final order of the Commission and not subject

to review by any court or agency.”).



                                                  14

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 14 of 18 Pageid#: 121
        The only issues in this case are (1) the existence of a debt as defined by the FDCPA,

(2) whether Defendants owe the debt, and (3) whether the debt is owed to the United States. The

relevant act or omission giving rise to this cause of action is Movants’ willful failure to pay the

assessed civil penalties, and the accounting operations for Movants are conducted from 302

South Jefferson Street, Roanoke, Virginia. See Ex. D, Ball Dep. 22–23. The relevant conduct or

omission giving rise to this action thus occurred in the Western District of Virginia, and the

second prong for specific personal jurisdiction is met.

        Third, exercise of jurisdiction in Virginia is constitutionally reasonable. In determining

whether personal jurisdiction is constitutionally reasonable, courts consider five factors: (1) the

burden on Defendant of litigating in the forum; (2) the forum state’s interest in adjudicating the

dispute; (3) Plaintiff’s interest in obtaining convenient and effective relief; (4) “the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies; and (5) the

shared interest of the several states in furthering fundamental substantive social policies.” Asahi

Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 113 (1987) (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)). Here, the United States as the

plaintiff has an interest in obtaining convenient and effective relief in one case against all the

defendants instead of litigating the same issues in two different courts. The United States would

have to put on the same witnesses twice in two different states, and those witnesses are local to

neither Virginia nor West Virginia. To force the United States to expend resources to litigate

this case in two separate courts when it has already spent tremendous resources to collect these

unpaid civil penalties is against the interests of justice. See United States v. Sutton, No. 3:04-

CV-00596(EBB), 2005 WL 281162, at *3 (D. Conn. Jan. 10, 2005) (“To expect an Assistant

U.S. Attorney from the District of New Hampshire to become as intimately familiar with these



                                                  15

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 15 of 18 Pageid#: 122
cases as the two Assistants from Connecticut already are is to request unreasonable, unnecessary

duplication of effort, time, and expense to the Government.”). Moreover, it is not unreasonably

burdensome on Movants to litigate here. Movants have hired counsel in Virginia, and their

operations are all overseen by James Justice III, who lives and conducts his business in Roanoke,

Virginia. Ex. C, Justice Dep. 13:20–14:1. In sum, it is constitutionally reasonable for this Court

to exercise personal jurisdiction over Movants, and the Court should deny their Motion to

Dismiss.

                                         CONCLUSION

       Based on the foregoing, the United States respectfully requests that the Court deny

Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction. In the alternative, the United

States requests that the Court stay Defendants’ Motion and allow the United States to conduct

jurisdictional discovery. If the Court finds that it lacks personal jurisdiction over Defendants,

the United States respectfully requests that the Court transfer the case against Movants to the

U.S. District Court for the Southern District of West Virginia.


                                                     Respectfully submitted,

                                                     THOMAS T. CULLEN
                                                     United States Attorney

Date: July 23, 2019
                                                     /s/ Laura Day Rottenborn
                                                     Laura Day Rottenborn
                                                     Assistant United States Attorney
                                                     Virginia State Bar No. 94021
                                                     Illinois State Bar No. 6289334
                                                     United States Attorney’s Office
                                                     P. O. Box 1709
                                                     Roanoke, VA 24008-1709
                                                     Telephone: (540) 857-2250
                                                     Facsimile: (540) 857-2283
                                                     E-mail: Laura.Rottenborn@usdoj.gov

                                                16

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 16 of 18 Pageid#: 123
                                          /s/ Krista Consiglio Frith
                                          Assistant United States Attorney
                                          Virginia Bar No. 89088
                                          United States Attorney’s Office
                                          P. O. Box 1709
                                          Roanoke, VA 24008-1709
                                          Telephone: (540) 857-2250
                                          Facsimile: (540) 857-2283
                                          E-mail: Krista.Frith@usdoj.gov

                                          /s/ Jason S. Grover
                                          Special Assistant United States Attorney
                                          Illinois Bar No. 6256032
                                          Counsel for Trial Litigation
                                          Mine Safety and Health Division
                                          Office of the Solicitor
                                          U.S. Department of Labor
                                          201 12th Street South
                                          Suite 401
                                          Arlington, VA 22202
                                          Telephone: (202) 693-9326
                                          Facsimile: (202) 693-9392
                                          Email: grover.jason@dol.gov




                                     17

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 17 of 18 Pageid#: 124
                                     CERTIFICATE OF SERVICE

           I hereby certify that on July 23, 2019, I caused a true copy of the foregoing United States’

Response in Opposition to Defendants’ Motion to Dismiss to be electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

parties.




                                                         /s/ Krista Consiglio Frith
                                                         Krista Consiglio Frith
                                                         Assistant United States Attorney




                                                   18

Case 7:19-cv-00354-GEC Document 33 Filed 07/23/19 Page 18 of 18 Pageid#: 125
